                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  DAVID MARK CRASS,                                 )
                                                    )
                Plaintiff,                          )
                                                    )            No.: 3:19-CV-448-PLR-DCP
  v.                                                )
                                                    )
  SEVIER COUNTY JAIL, RON SEALS,                    )
  and LARRY WATERS,                                 )
                                                    )
                Defendants.                         )
                                   MEMORANDUM & ORDER

        Plaintiff, a former inmate in the Sevier County Jail who is now in the custody of the

 Tennessee Department of Correction, has filed a pro se complaint for violation of 42 U.S.C. § 1983

 setting forth a number of claims arising out of incidents during his confinement in the Sevier

 County Jail [Doc. 10], as well as motions for evidence and independent third-party inspections

 [Docs. 8 and 9]. For the reasons set forth below, this action will only proceed as to Plaintiff’s

 allegation that he was denied adequate medical care for his shoulder due to Sevier County’s custom

 or policy of not providing adequate medical care for such injuries, Plaintiff’s motion for evidence

 [Doc. 8] will be DENIED as premature, and Plaintiff’s motion for independent third-party

 inspections [Doc. 9] will be DENIED as moot.

        I.      SCREENING

                A.      Standard

        Under the Prison Litigation Reform Act, district courts must screen prisoner complaints

 and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a

 claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

 and 1915(A). The dismissal standard articulated by the Supreme Court in and in Bell Atlantic




Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 1 of 6 PageID #: 60
 Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28

 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language

 in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial

 review under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases and hold them to

 a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        B.      Complaint Allegations

        First, Plaintiff sets forth numerous allegations regarding legal mail at Sevier County Jail,

 including an allegation that the jail will not allow prisoners to send certified legal mail [Doc. 10 p.

 2–3]. Plaintiff next states that the ice at the jail was contaminated, as it had cockroaches, and that

 he complained for months about this [Id. at 3]. Plaintiff also alleges that his shoulder was broken

 or dislocated while he was in the Sevier County Jail but he never saw a doctor and was told he

 would have to have it fixed when he gets out, and this injury still has not healed [Id. at 3]. Plaintiff

 further states that another inmate who was working in the jail kitchen had hepatitis and turned

 yellow and white before being returned to the pod [Id.]. Plaintiff next claims that both the Sevier

 County Jail and Annex have serious overcrowding issues that lead to unsanitary conditions, and

 that Sevier County inmates have little chance of going outside [Id.]. Additionally, according to

 Plaintiff, neither the Sevier County Jail nor the Annex has a working library or written law library,

 but instead have only a computer law library [Id. at 4].



                                                    2
Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 2 of 6 PageID #: 61
         Plaintiff has sued the Sevier County Jail, Sheriff Ronald Seals, and Mayor Larry Waters

 [Id. at 1]. As relief, Plaintiff seeks outside inspections and investigations of the jail facilities and

 various programs and officials therein, other injunctive relief, and compensation to inmates,

 including Plaintiff [Id. at 6–9].

             C. Analysis

         First, Plaintiff has not set forth any facts from which the Court can plausibly infer that

 Defendants Sheriff Seals and Mayor Waters were personally involved in any violation of his

 constitutional rights. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that

 “a complaint must allege that the defendants were personally involved in the alleged deprivation of

 federal rights” to state a claim upon which relief may be granted); Everson v. Leis, 556 F.3d 484,

 495 (6th Cir. 2009) (providing that § 1983 liability cannot be premised upon a theory of respondeat

 superior). Thus, the complaint fails to state a claim upon which relief may be granted under §

 1983 as to these Defendants and they will be DISMISSED.

         Also, to the extent that Plaintiff seeks relief under § 1983 on behalf of other inmates in the

 custody of Sevier County, he has no standing to assert such claims. Newsom v. Norris, 88 F.2d

 371, 381 (6th Cir. 1989) (holding that a “a prisoner who initiates a civil action challenging certain

 conditions at a prison facility in his individual capacity is limited to asserting alleged violations of

 his own constitutional rights and . . . lacks standing to assert the constitutional rights of other

 prisoners”). Thus, any such claims fail to state a claim upon which relief may be granted under §

 1983 and they will be DISMISSED.

         Further, as set forth above, Plaintiff seeks financial compensation for his claims. However,

 the only claim in Plaintiff’s complaint that the Court can construe to plausibly allege a physical

 injury that is more than de minimis is Plaintiff’s claim that he did not see a doctor for his broken

 or dislocated shoulder but instead was told he would have to have it fixed when he got out.

                                                    3
Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 3 of 6 PageID #: 62
 Liberally construing this allegation in favor of Plaintiff, it appears that he may allege that Sevier

 County has a custom or policy of not treating broken and/or dislocated shoulders for prisoners and

 that this custom or policy caused a violation of his Eighth Amendment rights. Alspaugh v.

 McConnell, 643 F.3d 162, 169 (6th Cir. 2011) (providing that medical care that is “so woefully

 inadequate as to amount to no treatment at all” violates the Eighth Amendment). Thus, the Clerk

 will be DIRECTED to substitute Sevier County as a Defendant in place of the Sevier County Jail,

 which is not a suable entity under §1983, see Marbry v. Corr. Med. Serv., No. 99-6706, 2000 WL

 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that “the Shelby County Jail is not an entity subject

 to suit under §1983”), and this claim will proceed against Sevier County.

         However, all of Plaintiff’s other claims for financial compensation will be dismissed, as

 Plaintiff cannot bring such claims without a physical injury. 42 U.S.C. § 1997e(e) (providing that

 “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

 correctional facility, for mental or emotional injury suffered while in custody without a prior

 showing of physical injury”); Wilson v. Yaklich, 148 F.3d 598, 600–01 (6th Cir. 1998) (providing

 that claims seeking monetary damages for failure to protect in violation of the Eighth Amendment

 fail absent a physical injury that is more than de minimis).

        Moreover, all of Plaintiff’s claims for injunctive relief are now moot, as Plaintiff is no

 longer confined in the Sevier County Jail [Doc. 7 (noting that Plaintiff is now confined in the

 Bledsoe County Correctional Complex)]. See, e.g., Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.

 1996) (holding that a prisoner’s claim for declaratory and injunctive relief against prison officials

 became moot once the prisoner was transferred to different facility). Thus, all of Plaintiff’s claims

 for injunctive relief will be DISMISSED for failure to state a claim upon which relief may be

 granted under § 1983 and Plaintiff’s motion for independent third-party inspections [Doc. 9] will

 be DENIED as moot.

                                                  4
Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 4 of 6 PageID #: 63
        II.    MOTION FOR EVIDENCE

        In his motion for evidence, Plaintiff asserts that he has repeatedly requested copies of his

 grievances from the Sevier County Jail, but those requests have been denied [Doc. 8]. However,

 as Plaintiff may now request copies of those grievances from Defendant Sevier County through

 the discovery process in accordance with the Federal Rules of Civil Procedure, this motion [Id.]

 will be DENIED as premature.

        III.   CONCLUSION

        For the reasons set forth above:

        1. Even liberally construing the complaint in Plaintiff’s favor, only Plaintiff’s claim that
           he was denied adequate medical care for his broken or dislocated shoulder pursuant to
           a custom or policy of Sevier County states a claim upon which relief may be granted
           under § 1983 and this claim will therefore proceed herein;

        2. All other claims and Defendants are DISMISSED;

        3. The Clerk is DIRECTED to substitute Sevier County as a Defendant herein in the
           place of Defendant Sevier County Jail;

        4. The Clerk is DIRECTED to send Plaintiff a service packet (a blank summons and
           USM 285 form) for Defendant Sevier County. Plaintiff is ORDERED to complete the
           service packet and return it to the Clerk’s Office within twenty (20) days of receipt of
           this order. At that time, the summons will be signed and sealed by the Clerk and
           forwarded to the U.S. Marshal for service. Fed. R. Civ. P. 4;

        5. Service shall be made on Defendant Sevier County pursuant to Rule 4(e) of the Federal
           Rules of Civil Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil
           Procedure, either by mail or personally if mail service is not effective;

        6. Plaintiff is forewarned that if he does not timely return the completed service packet,
           the Court will dismiss this action;

        7. Defendant Sevier County shall answer or otherwise respond to the complaint within
           twenty-one (21) days from the date of service. If Defendant Sevier County fails to
           timely respond to the complaint, it may result in entry of judgment by default against
           it;

        8. Plaintiff’s motion for evidence [Doc. 8] is DENIED as premature;



                                                 5
Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 5 of 6 PageID #: 64
       9. Plaintiff’s motion for independent third-party inspections is DENIED as moot; and

       10. Plaintiff is ORDERED to immediately inform the Court and Defendant or its counsel
           of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the
           duty of a pro se party to promptly notify the Clerk and the other parties to the
           proceedings of any change in his or her address, to monitor the progress of the case,
           and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
           provide a correct address to this Court within fourteen days of any change in address
           may result in the dismissal of this action.

       SO ORDERED.

       ENTER:



                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               6
Case 3:19-cv-00448-PLR-DCP Document 17 Filed 06/16/20 Page 6 of 6 PageID #: 65
